Newburger, J.
The agreement sought to he enforced here “ provided that the plaintiff should make an inspection of the electric installation in defendant’s place of business and defendant agrees to pay plaintiff’s inspector fifty dollars on presenting certificate of inspection.”
The agreement further provided that, without any additional charges, plaintiff was to check defendant’s bills for one year and bills for past.year. Accompanying this agreement was a letter from the plaintiff to the defendant-, in which it was stated that the plaintiff “ would guarantee to furnish defendant with advice which would save defendant ten per cent, of the lighting their premises” if not, the amount of subscription to be refunded.
On the trial it was shown by plaintiff that the inspection *168was made and the certificate required by the contract furnished. The certificate was produced by defendant and marked as an exhibit. ETo proof was offered by defendant. The trial justice rendered judgment for the defendant.
It has been held in this court, in construing similar contracts, that the plaintiff is only required to prove the inspection of the electrical installation and the presentation of the certificate to entitle him to demand payment of the contract price. See Electrical Equipment Co. v. Feuerlicht, 90 N. Y., Supp. 467; Laine v. Archibald, 92 id. 1121.
Judgment must, therefore, be reversed and new trial granted, with costs to appellant to abide event.
■ O’Gorman, J., concurs.